Citation Nr: 0009786	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
nonservice-connected disability pension benefits.  



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Melanie Taylor, Associate Counsel





INTRODUCTION

The veteran had active service from September 1959 to 
September 1961 and from September 1961 to March 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 determination by the 
Philadelphia, Pennsylvania and Insurance Center in 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

The veteran did not serve on active duty in the Republic of 
Vietnam or during a period of war.  


CONCLUSION OF LAW

The veteran does not have active wartime military service for 
purposes of VA disability pension benefits.  38 U.S.C.A. §§ 
101, 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge, DD Form 214, shows that the veteran 
served on active duty from September 1961 to March 1964.  It 
also shows she had one year, eight months and fourteen days 
of foreign service in Europe.  Her last duty assignment and 
major command was "WAC Det USAG NA USAREUR."  It shows the 
veteran did not serve in the Republic of Vietnam and the 
veteran does not contend such service.  The veteran's active 
service dates were certified by the National Personnel 
Records Center in July 1985.

In her substantive appeal, VA Form 9, received in December 
1998, the veteran claimed that she had active service from 
September 9, 1959 to March 18, 1964, and therefore, served 
during a period of war.  She stated that while she did not 
serve in Vietnam, she attended classes during active service 
that pertained to the then ongoing Vietnam War.  

Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A.§§ 101(15), 1521 (West 1991).  The 
provisions of 38 U.S.C.A. § 1521 set forth as requirements 
for nonservice-connected disability pension that the person 
who served during military service be a "veteran" of a period 
of war.  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 
3.1(d) (1999).  A "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war as set forth in 38 U.S.C.A. § 101(12) 
(West 1991); 38 C.F.R. §§ 3.2, 3.3 (1999).  

A veteran meets the service requirements for nonservice-
connected pension where such veteran served in the active 
military, naval, or air service: (1) for ninety days or more 
during a period of war; (2) during war and was discharged or 
released for a service-connected disability; (3) for a period 
of ninety consecutive days or more and 
such period began or ended during a period of war; or, (4) 
for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 1991).

The term "Vietnam era" means the period beginning February 
28, 1961, and ending on May 7, 1975, in the case of a veteran 
who served in the Republic of Vietnam during that period.  38 
U.S.C.A.§§ 101(29)(A) (West 1991); 38 C.F.R. § 3.2(f) (1999).  
The term "Vietnam era" means the period beginning August 5, 
1964, and ending on May 7, 1975 in all other cases.  38 
U.S.C.A. §§ 101(29)(B) (West 1991); 38 C.F.R. § 3.2(f).  


Analysis

The veteran argues that the active service dates for the 
Vietnam era were changed so that the starting date is 
February 28, 1961; therefore, she served during wartime for a 
period of ninety days and is eligible for nonservice-
connected disability pension benefits.  

The Board acknowledges the veteran's verified continuous 
periods of active service from September 1959 to September 
1961 and from September 1961 to March 1964.  
The evidence demonstrates that the veteran had foreign 
service, but she did not serve in the Republic of Vietnam 
during her active military career.  Consequently, the law 
provides that the term "Vietnam era" with respect to this 
veteran means the period beginning August 5, 1964, and ending 
on May 7, 1975.  
 38 U.S.C.A. §§  101(29)(B); 38 C.F.R. § 3.2(f).  Since the 
veteran had active service from September 15, 1959 to March 
18, 1964, she did not serve in the active military service 
for ninety days or more during a period of war.  38 U.S.C.A. 
§ 101; 38 C.F.R. § 3.2.

It appears that the veteran is challenging the validity of 
the statute.  The veteran argues that if the earlier starting 
date applies only to veterans who served in the Republic of 
Vietnam, the law unfairly discriminates against those who 
served at the same time but not in the Republic of Vietnam.  
Essentially, the veteran is arguing that the eligibility 
requirements for nonservice-connected benefits are 
unconstitutional because they treat veterans who served in 
the Republic of Vietnam differently than those who served 
elsewhere.  

In Fischer v. West, 11 Vet. App. 121 (1998), the United 
States Court of Veterans Appeals rejected the same 
constitutional challenge raised by a veteran who served on 
active duty until February 1962, but who did not serve in the 
Republic of Vietnam.  The Court held that the veteran's 
service was not considered to be "during a period of war," 
and he did not meet the basic eligibility requirements for 
nonservice-connected pension benefits under 38 U.S.C. § 1521; 
38 C.F.R. §§ 3.2, 3.3.  Fischer, 11 Vet. App. at 123.  
Concerning the veteran's challenge, the Court observed that 
there is a "strong presumption of constitutionality attending 
laws providing for governmental payment of monetary 
benefits."  Id.  It is well established that when such 
legislation is challenged under the equal protection 
component of the due process clause of the Fifth Amendment, 
the "rational basis" standard applies and unless the statute 
is "patently arbitrary and irrational," it will withstand 
constitutional scrutiny.  Id.  The Court concluded that, in 
the interest of saving governmental resources, it is not 
"patently arbitrary and irrational" to treat wartime veterans 
differently than non-wartime veterans for the purpose of 
awarding pension benefits and to treat veterans who served in 
the Republic of Vietnam differently from those who served 
elsewhere for the purpose of defining wartime service.  Id., 
at 123-124.  

The Board notes the argument that but for her pregnancy the 
veteran would have had active service through September 1964.  
The reason she did not complete her enlistment is not 
relevant.  The fact remains that she does not have active 
wartime military service for purposes of VA disability 
pension benefits.  38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 
3.1, 3.2, 3.3.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).  Accordingly, 
the appeal is denied.  






ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is not established.  The appeal is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

